Citation Nr: 0214343	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  92-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
sinus tachycardia with anxiety disorder prior to January 
12, 1998, to include whether a separate evaluation for 
sinus tachycardia is appropriate.
 
2. Entitlement to an evaluation in excess of the currently 
assigned 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which in pertinent 
part, granted service connection for sinus tachycardia with 
anxiety and assigned a noncompensable evaluation effective 
January 30, 1991.  The veteran subsequently perfected this 
appeal.

The Board remanded this case in December 1992, June 1994, and 
July 1997 for additional development.  In April 1999, the RO 
granted a 30 percent evaluation for sinus tachycardia with 
anxiety disorder effective October 30, 1998.  In June 1999, 
the RO assigned an effective date of January 30, 1991 for the 
30 percent evaluation.  In July 2001, the Board again 
remanded this case.  In January 2002, the veteran was granted 
a separate 10 percent evaluation for sinus tachycardia 
effective January 12, 1998 and a 30 percent evaluation for 
anxiety disorder effective January 12, 1998.  In March 2002, 
the evaluation for sinus tachycardia was increased to 30 
percent effective January 12, 1998.  

A hearing before the undersigned was held in July 2002.  At 
that time, the veteran indicated that since she is currently 
receiving the maximum schedular rating for sinus tachycardia 
she was withdrawing that matter from appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b) (2002).  
The veteran clearly expressed her intent to withdraw this 
issue and the transcript of the hearing constitutes a written 
withdrawal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Accordingly, this issue is no longer before the Board.
FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. Prior to January 12, 1998, a separate evaluation for sinus 
tachycardia is not appropriate.

3. For the period prior to January 12, 1998, the veteran's 
sinus tachycardia with anxiety disorder was manifested by 
heart palpitations with associated anxiety, and 
claustrophobia.  For the period beginning January 12, 
1998, the veteran's anxiety disorder is manifested by 
frequent panic attacks, claustrophobia, and difficulty 
sleeping.  The veteran reports disturbances of motivation 
and mood and obsession with death.

4. The veteran's service-connected disability (evaluated as 
sinus tachycardia with anxiety disorder prior to January 
12, 1998 and as anxiety disorder beginning January 12, 
1998) is productive of no more than a definite (moderately 
large) degree of social and industrial impairment, or 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms.

5. The veteran has not submitted evidence tending to show 
that her service-connected disabilities are unusual, 
require frequent hospitalization or cause marked 
interference with employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
sinus tachycardia with anxiety disorder, to include a 
separate evaluation for sinus tachycardia, for the period 
prior to January 12, 1998 are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.104, Diagnostic Code 7014 
(1997), 4.132, Diagnostic Code 9400 (1996), 4.130, 
Diagnostic Code 9400 (2002).

2. The criteria for an evaluation in excess of 30 percent for 
anxiety disorder for the period beginning January 12, 1998 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.132, Diagnostic Code 9400 (1996), 4.130, Diagnostic 
Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to an 
increased evaluation for sinus tachycardia with anxiety 
disorder in the January 1992 statement of the case (SOC), the 
March 1992 supplemental statement of the case (SSOC), the 
August 1993 SSOC, the February 1997 SSOC, the April 1999 
SSOC, the June 2000 SSOC, the January 2002 SSOC, the March 
2002 SSOC, and the June 2002 SSOC.  These documents also 
notified her of the evidence of record and the actions taken 
on her claim.  In September 2001, the veteran was notified of 
the enactment of the VCAA and its application to her claims.  
The letter informed the veteran of the evidence of record, 
what information was needed, and also what the evidence must 
show to establish entitlement to the benefits sought.  The 
veteran was further informed that it was VA's responsibility 
to develop all relevant evidence in the custody of a federal 
department or agency if the veteran notifies the RO that 
these documents exist.  Regarding evidence from private 
physicians, the veteran was informed that she could submit 
authorizations for release or could submit the records 
herself.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  At 
the July 2002 hearing, the veteran reported that she did not 
receive VA treatment but that she received treatment from Dr. 
Wood and Dr. Winter.  She did not think the private medical 
evidence was of record and indicated that she would try to 
obtain it.  In August 2002, the veteran submitted treatment 
records from R. Winter, M.A. and P. Wood, Ph.D.  The veteran 
has not identified additional evidence that needs to be 
obtained.  Further, in keeping with the duty to assist, the 
veteran was provided numerous VA examinations.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In March 1991, the veteran was examined by Dr. D. Grauman.  
She reported palpitations associated with face flushing which 
she finds to be quite frightening.  Holter monitors were 
noted to demonstrate sinus tachycardia.  Impression was 
"[p]alpitations, probably sinus tachycardia with associated 
anxiety reaction."  

Treatment records from Dr. N. Lewis indicate that the veteran 
was seen on various occasions in 1991 with complaints of 
palpitations.  The veteran becomes very anxious with these 
episodes and gets scared.  Dr. Lewis thought this was 
probably panic disorder and prescribed BuSpar and Xanax.

The veteran underwent a VA heart examination in March 1993.  
Diagnosis was recurrent palpitations, probably due to 
excessive heart rate that was noted on the Holter monitor.  
The veteran also underwent a VA psychiatric examination in 
March 1993.  The veteran reported having good and bad days 
and that on bad days, there may be 5 episodes of palpitations 
with each episode lasting seconds.  When these occur, she 
feels as though she will die.  The veteran eliminated 
caffeine for a period of years with no improvement and 
currently limits caffeine to 1 cup of coffee daily.  She kept 
a detailed log for 2 months and no clues regarding cause or 
precipitants emerged.  She has an increased concern of going 
in restricted spaces and has canceled 2 trips for fear of 
flying.  She is typically able to follow through with 
activities in the face of her concerns and may spend hours a 
day crawling in tight spaces and attics laying cable.  The 
veteran reported that joining the air force was an excellent 
decision.  She was able to learn a trade and develop several 
significant friendships.  In 1991 she moved to Texas and 
immediately acquired employment.  She remains in that 
position and states that her work performance is excellent.  

Subjectively, the veteran reports heart palpitations and 
sometimes experiences a crushing feeling on her sternum.  
There is no report of scanning behavior, autonomic 
hyperactivity or motor tension.  She denied sleep or appetite 
difficulties and has never had problems with depression.  
Objectively, the veteran was dressed neatly.  There was no 
evidence of disturbance in judgment or reasoning and memory 
seemed intact.  Intelligence seemed above average.  The 
examiner noted there was no diagnosis on Axis I or II, and 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 90.  

VA outpatient records from approximately May 1992 to May 1993 
reveal the veteran was seen on various occasions for 
complaints of heart palpitations and associated anxiety.  
Questionable panic disorder was noted.

In September 1996, the veteran underwent VA examinations.  
The veteran reported extensive cardiac evaluation that found 
no serious arrhythmia or cardiac problems and was felt to be 
a situation of sinus arrhythmia which would cause these 
episodes of marked anxiety.  She tried a variety of 
medications but discontinued due to side effects.  She 
reported frequent bouts of irregular heartbeat.  She does not 
become panicky with these episodes anymore and simply waits 
them out.  Currently she is not on medication.  She has not 
gone over 2 weeks without some symptomatology.  She has 
become more claustrophobic and likes to be around people in 
case something would happen.  She is able to work and does 
not lose any appreciable amount of work because of her 
medical problems.  Impression was as follows:

Sinus arrhythmia which has caused anxiety 
and panic in the past, but no longer does 
to any serious extent.  She is still 
somewhat disabled by this problem, as she 
is still concerned about what it 
represents and it has effected her life, 
but does not effect her earning a living.  
Since she has gone over 7 years with the 
symptomatology and nothing dire has 
happened to her, she is more reassured 
than she was initially.  

On psychiatric examination, the veteran reported she 
experiences her heart skipping or blurping one or more times 
per week.  She has never felt that fear provoked the symptom 
but rather that fear followed the symptom.  She is not taking 
any medication.  She has been employed with a private phone 
company for a year and a half and she enjoys her job.  
Recreationally she enjoys fishing, water-skiing and playing 
softball.  She sleeps well, appetite is good, weight is 
constant and mood is good.  

On mental status examination, the veteran was noted to be 
neatly dressed, alert, well oriented and cooperative.  She 
was relaxed and was not anxious or depressed.  There was no 
evidence of a thought disorder or a psychotic process.  The 
examiner concluded that he did not find evidence of a 
psychiatric disease or disorder in the veteran and he did not 
believe that her symptoms are on the basis of an anxiety 
disorder or panic disorder.  GAF was estimated at 90.  

On VA examination in October 1998, the veteran reported 
continued arrhythmia.  If it happens only once or a few times 
during the day it does not bother her particularly.  If it 
continues throughout the day it freaks her out.  As a result 
of this symptom, she has developed a somewhat phobic 
response.  She has resumed playing softball but does not play 
racquetball because she feels that it may put stress on her 
heart.  She is uncomfortable in the wintertime when she wakes 
in the dark.  She is not taking any medication.  

The veteran has had a companion for the past 3-1/2 years.  Her 
companion is a paramedic, which gives her a great deal of 
comfort.  The veteran is employed by a city light company and 
is working towards a journeyman status.  She attends classes 
on Wednesday evening.  She likes working in the yard and on 
her home.  On the weekends, she may go to a barbecue or the 
movies.  If she is especially symptomatic, she will want to 
be around people.  

On mental status examination, the veteran was noted to be a 
rather mannish-looking woman who was dressed in work clothes.  
She was alert, well oriented, cooperative, and did not appear 
anxious or depressed.  She does not experience 
hallucinations, ideas of reference or delusions.  In 
conclusion, the examiner stated the following:

After reviewing her folder and re-
evaluating her, it is my opinion that 
this veteran does experience a phobic 
reaction secondary to her sinus 
arrhythmia.  This phobic reaction does 
inhibit her from comfort in closed spaces 
such as elevators or from leaving the 
city by herself or camping in a small 
tent and similar kinds of activities.  
Thus, there is some avoidance in her life 
as a result of her symptoms.  She is 
competent.

GAF was estimated at 70, representing mild impairment and 
symptomatology of every day functioning.  

On VA examination in December 1998, it was noted that that 
veteran has sinus arrhythmia with intermittent episodes of 
supraventricular tachycardia.  The condition is not 
interfering with the veteran's activities of daily living 
other than to the extent that it is causing anxiety.  Holter 
report revealed one run of nonsustained ventricular 
tachycardia for 15 beats at a maximal rate of 149 beats per 
minute.

The veteran sought a second opinion and help for her panic 
attacks, anxiety, claustrophobia and agoraphobia from K. 
Weiner, Ph.D.  In an April 2000 report letter, Dr. Weiner 
disagreed with the VA assessment that the veteran is only 
mildly impaired by her condition and indicated she would 
assess the veteran to be moderately, bordering on severely, 
negatively effected by her condition.  According to Dr. 
Weiner, the limitations on the veteran's life are as follows: 
1) 5 jobs and 1 career change in 9 years, necessitated by 
prevailing fear of small places and of being alone; 2) has 
not had her teeth fixed because she fears medication; 
3) frequently had to cancel trips because of her fear of 
flying, and too frightened to enter tunnels while driving; 4) 
curtailed sport activities completely; and 5) obsesses on 
death with daily panic attacks leading to severe mood swings 
and problems with motivation.

In January 2001, Dr. Weiner further expanded on the veteran's 
problems.  She noted that the veteran frequently had to ask 
for help from others for jobs she should have been able to do 
alone.  When she begins the cycle of fear, it becomes the 
center of her attention and her work suffers.  She is afraid 
of being away from medical help and cannot travel far from a 
metropolitan area.  The veteran feels that although she has 
been able to find work, she would have had better 
opportunities if she was not hindered by the fears and 
anxieties associated with her heart condition.  

The veteran underwent another VA psychiatric examination in 
November 2001.  The veteran was casually dressed, clean and 
well groomed.  She was oriented fully to time and place.  
Responses to questions were thoughtful and appropriate 
showing adequate fund of knowledge.  Speech was of regular 
rhythm and normal volume.  Expressed cognitions were well 
organized and directed and there was a focus on somatic 
concerns.  There was no indication of a psychosis or 
delusional disorder.  Eye contact was sustained, affect was 
mildly restricted, and mood was mildly anxious.  

The veteran still lives with her partner, who she has been 
involved with since 1995.  She has worked for a city light 
company since 1998 and is in a 4-year apprentice program to 
become a journeyman electrician.  The veteran continues to 
experience palpitations and reports spending from 15 minutes 
to 3 hours per day worried about her overall health and 
concerns about death.  With 3 episodes of palpitations she 
remains anxious up to 20 or 30 minutes.  She has difficulties 
with mountain passes, tunnels, elevators, and working in 
confined underground spaces, which she is occasionally 
required to do.  She reports frustrations with having to plan 
events in the context of concerns for her health.  She 
becomes anxious if in a crowd with too many people or if too 
isolated from people.  She does better in the presence of 
people she is comfortable with.  There was no indication of 
post traumatic stress disorder (PTSD), major depressive 
symptoms, or suicidal ideation.  The examiner noted that the 
overall impact of the veteran's psychological stress concerns 
her and causes some social discomfort but does not preclude 
her from socializing or from employment.  

Impression was that there is evidence of anxiety disorder 
secondary to sinus tachycardia which is of mild to moderate 
severity and in itself does not preclude employment.  It 
does, however, impact her employability to some extent.  GAF 
was estimated as 60 to 65.

The veteran underwent a VA heart examination in November 
2001.  Chest x-rays and echocardiogram were normal.  Holter 
monitor confirms paroxysmal nonsustained ventricular 
tachycardia.  The examiner opined that this condition is as 
anxiety creating as the vice versa such that they seriously 
interfere with her ability to work.  

A March 2002 statement from R. Winter, M.A. indicates that 
she has seen the veteran for counseling since August 2001 and 
that she experiences a moderate level of anxiety that 
continues to affect her in her daily life.  Review of 
outpatient notes indicates the veteran continues to complain 
of palpitations and feeling panicky.  Assessment was possible 
anxiety disorder.  

Progress notes for individual sessions with the veteran were 
also received from Dr. Wood, Ph.D.  These notes indicate the 
veteran was seen on 3 occasions between April and July 2002.  
A July 2002 letter from Dr. Wood reported the following Axis 
I diagnoses: anxiety disorder due to supraventricular 
tachycardia with panic attacks; sleep terror disorder vs. 
sleep disorder due to supraventricular tachycardia, 
parasomnia type; and partner relational problem.  GAF was 
estimated at 59.  It was Dr. Wood's opinion that the symptoms 
continued to affect the veteran at a moderate level, 
especially in relation to social and recreational 
functioning.  She is able to work but endures many situations 
with distress and fear.  

At the July 2002 hearing, the veteran reported that she 
continues to suffer with supraventricular tachycardia, 
anxiety and panic, and that she has developed night terrors.  
She currently works as a cable splicer apprentice.  She does 
experience panic attacks at work and has lost time because of 
this.  She periodically calls in sick to avoid jobs that she 
knows will be uncomfortable.  

A statement from D.T. reports that she has lived with the 
veteran for over 7 years.  The veteran has difficulty 
sleeping and D.T. has witnessed the panic episodes.  She 
reports that at least 1 to 2 times a week the veteran will 
awaken with night terrors and disorientation that require a 
calming intervention.  They rarely attend functions because 
of the veteran's problems with crowds.  The veteran has low 
self-esteem.

 
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Prior to January 12, 1998, the RO originally evaluated the 
veteran's sinus tachyardia with anxiety disorder as 
noncompensable under Diagnostic Code 7014. Under this 
provision, sinus tachycardia, persistently 100 or more in 
recumbent position warrants a 10 percent evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7014 (1997).  
Subsequently, the RO evaluated her disability under 
Diagnostic Codes 7010-9400 and eventually granted a 30 
percent evaluation effective January 30, 1991.  Effective 
January 12, 1998, the veteran was awarded separate 
evaluations for sinus tachycardia and anxiety disorder.

The veteran contends that she is entitled to a separate 
evaluation for her heart condition prior to January 12, 1998.  
In the June 2001 informal hearing presentation, the veteran's 
representative argues that the veteran has two separate and 
distinct disabilities (heart and psychiatric) and that there 
is nothing in the rating schedule which precludes the 
assignment of a separate evaluation.  The veteran and her 
representative assert that the RO misread the regulations.  
The veteran has submitted a copy of a previous Board decision 
indicating separate evaluations for tachycardia and anxiety 
disorder prior to January 1998.  Board decisions, however, 
have no precedential value and the Board is bound by the 
applicable laws and regulations.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002)

The rating schedule for the cardiovascular system in effect 
prior to January 12, 1998 specifically notes that Codes 7010 
through 7015 reflecting arrhythmias and conduction 
abnormalities are occasionally encountered.  Standing alone 
they represent incomplete diagnoses.  Ratings are not to be 
combined with those for other heart or psychiatric 
conditions.  38 C.F.R. § 4.104, Note (1997).  

The Board notes that the regulations regarding the 
cardiovascular system were revised effective January 12, 
1998.  However, the revised criteria may not be applied 
earlier than the effective date of the revised regulations.  
38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see VAOPGCPREC 3-2000 (2000).  Accordingly, the Board finds 
that a separate evaluation for tachycardia prior to the 
January 12, 1998 regulatory change is inappropriate and the 
veteran's disability was properly evaluated under Diagnostic 
Code 9400 as generalized anxiety disorder.  

Prior to November 7, 1996, the general rating formula for 
psychoneurotic disorders, including generalized anxiety 
disorder, was as follows: The attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment (100 
percent); The ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment (70 percent); The ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment (50 percent); Definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment (30 percent); Less than criteria for 
the 30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment 
(10 percent); and there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability (0 percent).  38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2002).  

Effective November 7, 1996, generalized anxiety disorder is 
evaluated as follows: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name (100 percent); Occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships (70 percent); 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships (50 percent); Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) (30 percent); Occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication (10 percent); and a 
mental condition has been formally diagnosed but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication (0 
percent).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2002). 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
veteran's claim was filed prior to the regulatory changes and 
therefore, the Board will review the veteran's claim under 
the regulations in effect both before and after November 7, 
1996.  The revised criteria under Diagnostic Code 9400, 
however, are not applicable prior to November 7, 1996, the 
effective date of revision.  See VAOPGCPREC 3-2000 (2000).

For the period prior to January 12, 1998, the Board finds 
that an evaluation in excess of 30 percent for sinus 
tachycardia with anxiety disorder is not warranted under 
either the former or the new criteria.  The medical evidence 
prior to January 12, 1998 indicates that the veteran had 
heart palpitations with associated anxiety, and 
claustrophobia.  GAF scores during this time were consistent 
with minimal symptoms and good functioning.  The veteran was 
gainfully employed and pursued various recreational pursuits.  
There was no evidence of depression, thought disorder, or 
psychotic process. 

As discussed, a separate evaluation for anxiety disorder was 
granted effective January 12, 1998.  The veteran contends 
that the current 30 percent evaluation for anxiety disorder 
does not adequately reflect the severity of her disability.  
She experiences anxiety/panic attacks daily and believes this 
has affected her occupationally and socially.  She reports 
that she experiences problems with motivation and has mood 
swings after a panic attack occurs.  She further asserts she 
is unable to maintain her hygiene because of her inability to 
undergo dental care due to fear of medications.  

Medical evidence subsequent to January 12, 1998 indicates 
that the veteran continues to suffer from anxiety and panic 
attacks.  She is claustrophobic and has problems sleeping, 
including night terrors.  As a result of her symptomatology, 
the veteran has decreased her social and recreational 
activities and to some extent, has to plan her activities 
around her disability.  She reportedly obsesses on death.  
The veteran's GAF score has decreased and has been variously 
estimated between 59 and 70, which corresponds with mild to 
moderate symptoms or difficulty in social and occupational 
functioning.  

The Board acknowledges there is disagreement regarding the 
extent of impairment caused by the veteran's symptomatology.  
Psychiatric opinions describe the veteran's impairment from 
mild to moderate, to moderate bordering on severe.  The 
various medical opinions are in agreement that her 
symptomatology does have some impact on employment.  
Regarding occupational impairment, the evidence establishes 
that the veteran is gainfully employed and is working towards 
becoming a journeyman electrician.  The veteran has had 
several job changes but has basically remained continously 
employed.  The veteran is also able to cope with her anxiety 
and is able to compensate for problems at work, such as 
claustrophobia and panic, by having fellow employees cover 
for her and occasionally taking leave.  Although the veteran 
has lost some time from work due to her disability, the 
amount is not considered significant.  

Socially, the veteran has problems being around crowds.  
However, when she is especially symptomatic, she likes to be 
around people.  Although she has decreased most of her 
recreational activities, she likes to work around her home 
and occasionally goes to a barbecue or the movies.  The July 
2002 letter from Dr. Wood notes that the veteran plays 
racquetball doubles 1-2 times per month.  Further, the 
veteran is in a long-standing relationship.  

A review of the extensive evidence of record fails to 
demonstrate considerable social and industrial impairment. 
The Board acknowledges that the veteran meets some of the 
criteria for a 50 percent evaluation under the amended rating 
schedule in that she has some occupational and social 
impairment due to frequent panic attacks and reported 
disturbances of motivation and mood.  However, there is no 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  

Based on the evidence of record, it is the Board's opinion 
that the veteran's overall disability picture (evaluated as 
sinus tachycardia with anxiety disorder prior to January 12, 
1998 and as anxiety disorder beginning January 12, 1998) more 
closely approximates that of a 30 percent evaluation and is 
productive of no more than a moderately large degree of 
social and industrial impairment, or occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms.  Accordingly, an evaluation in excess 
of 30 percent is not warranted under either the former or the 
new criteria.

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is the Board's opinion, however, that at no time 
during the pendency of this appeal has the veteran's service-
connected anxiety disorder been more than 30 percent 
disabling.  As such, a staged rating is not warranted.

As the preponderance of the evidence is against the claim for 
a separate evaluation for tachycardia prior to January 12, 
1998, and for an evaluation in excess of 30 percent for 
anxiety disorder, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West Supp. 2002).
 
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her service-connected 
anxiety disorder and there is no indication that this 
condition has a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).
ORDER

Entitlement to an evaluation in excess of 30 percent for 
sinus tachycardia with anxiety disorder prior to January 12, 
1998, to include a separate evaluation for sinus tachycardia, 
is denied.

Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

